DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 10/20/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 10/20/2020, with respect to office action dated 5/20/2020 have been fully considered and are persuasive.  The rejections of 5/20/2020 have been withdrawn. 

Reason for Allowance
Claims 16, 18-22, and 34-39 are allowed.  Claims 1-15, 17, and 23-33 are cancelled.
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a dual-sensor waterproof food thermometer comprising a primary hollow tube having a first open end and a first closed end opposite of the first open end, the first closed end comprising a pointed tip; an auxiliary hollow tube having a shorter length than the primary hollow tube, the auxiliary hollow tube having a second open end and a second closed end opposite of the second open end, the second closed end having a rounded tip, and the auxiliary tube being positioned parallel to and adjacent to the primary hollow tube; a first temperature sensor located inside the primary hollow tube at the first closed end; a second temperature sensor located inside the auxiliary hollow tube at the second closed end; one or more first electrical wires electrically coupled with the first temperature sensor; one or more second electrical wires electrically coupled with the second temperature sensor; a cable, the cable including the one or more first electrical wires and the one or more second electrical wires; and a handle permanently covering and permanently sealing the first open end and the second open end and around at least part of the cable.
The closest reasonable prior art reference is Herbert (2008/0043809) teaches waterproof food temperature probes with a multiple temperature sensors at different locations within a single tube. 
The secondary reference, Estes et al. (2014/0005508) teaches a temperature sensor between two electrodes within tubes. However, Estes does not teach temperature probes with a multiple temperature sensors at different locations within a single tube and two hollow tubes and the second tube having a shorter length with a rounded tip.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, dual-sensor temperature probes for with a multiple temperature sensors at different locations within a single tube and two hollow tubes and the second tube having a shorter length with a rounded tip.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855